Citation Nr: 0843075	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-11 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for conversion disorder (also claimed as 
post-traumatic stress disorder (PTSD)).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958, and from September 1961 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued in 
February 2006, in which the RO denied the veteran's claim for 
an earlier effective date for service connection.  


FINDINGS OF FACT

1.  On October 2, 1959, the veteran's original claim for 
service connection for a nervous disorder claimed as syncope 
was received by the St. Petersburg, Florida RO (St. 
Petersburg RO).

2.  In a November 1995 rating decision, the St. Petersburg RO 
granted service connection for conversion reaction and 
assigned an initial noncompensable disability rating, 
effective October 2, 1959; the veteran did not appeal this 
decision.

3.  During the period from September 21, 1961 through October 
31, 1978, the veteran served on active duty and as such was 
not entitled to receive VA compensation benefits.

4.  Entitlement to VA disability compensation for conversion 
reaction was reestablished, effective November 1, 1978.

5.  On April 17, 2003, the veteran's initial claim for 
service connection for PTSD was received by the Winston-
Salem, North Carolina RO (Winston-Salem RO).

6.  In a December 2003 rating decision, the Winston-Salem RO 
recharacterized the veteran's psychiatric disorder as 
conversion disorder (also claimed as PTSD) and assigned a 100 
percent schedular rating, effective April 17, 2003.

7.  On November 3, 2005, the veteran requested that his 
diagnosed psychiatric disorder previously diagnosed as 
conversion reaction be recharacterized as PTSD, which the 
Winston-Salem RO construed as a claim for entitlement to an 
earlier effective date for service connection for conversion 
reaction (also claimed as PTSD).

8.  In a January 2006 rating decision, the Winston-Salem RO 
denied entitlement to an earlier effective date for service 
connection for conversion reaction (also claimed as PTSD); to 
which the veteran perfected an appeal.


CONCLUSION OF LAW

The claim for an earlier effective date for the grant of 
service connection for conversion disorder (also claimed as 
PTSD) is without legal merit.  38 U.S.C.A. §§ 5101, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirement apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As will be explained below, the veteran's earlier effective 
date claim lacks legal merit; therefore, the duties to notify 
and assist required by the VCAA are not applicable to this 
appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Even so, the Board notes that a March 2006 post-rating letter 
provided adequate notice of how effective dates are assigned 
consistent with Dingess/Hartman.  This notice was followed by 
readjudication of the claim in the January 2007 statement of 
the case (SOC), which also set forth the criteria governing 
the assignment of effective dates.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).  Thus, all notice 
requirements were met.

II.  Analysis

The Board notes that the veteran has asked that the diagnosis 
of conversion disorder be recharacterized as PTSD.  
Initially, the Winston-Salem RO denied this request because 
the evidence of record did not show that the veteran had 
developed PTSD as a continuation of his service-connected 
conversion disorder (which is also known as anxiety 
disorder).  The Board notes that, in a February 2006 
statement, a private psychologist indicated that based on 
evaluation in January and February 2006, she determined that 
the veteran had anxiety disorder, not otherwise specified 
(NOS) (by history) and PTSD.  However, the exact diagnosis of 
a mental disorder (that is, conversion or anxiety disorder 
versus PTSD) does not have any affect in regard to how the 
disability is evaluated.  VA's schedule for rating service-
connected mental disorders provides that all psychiatric 
impairment will be rated as one psychiatric disability.  See 
38 C.F.R. § 4.130 (2008).  VA's schedule for rating service-
connected disabilities also provides that both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2008).  
For this reason, there is no legal basis for a separate grant 
of service connection for PTSD.  38 U.S.C.A. § 7104 (West 
2002).  

The veteran maintains that an effective date of November 1, 
1978, for the grant of service connection is warranted. 

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  
Under VA law there is no basis for a freestanding earlier 
effective date claim from matters addressed in a final rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2008).  VA regulations also provide that the terms 
claim and application mean a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2008).  Any communication or action that demonstrates 
an intent to apply for an identified benefit may be 
considered an informal claim.  See 38 C.F.R. § 3.155(a).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2008).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).

Considering the evidence of record in light of the legal 
criteria given above, the Board finds that the preponderance 
of the evidence is against the claim for an earlier effective 
date for service connection.

As noted above, a November 1959 rating decision awarded 
service connection for conversion reaction and assigned an 
initial noncompensable disability rating, effective October 
2, 1959, the date of receipt of the veteran's original 
service-connection claim.  Later the same month, VA notified 
the veteran of this decision and his appellate rights; he did 
not appeal this decision.  As the veteran did not submit a 
notice of disagreement with regard to the effective date or 
disability rating assigned or otherwise appeal this rating 
decision, it became final and provides no basis for the award 
of the benefits in question.  In other words, given the 
final, prior denial-and in the absence of any clear and 
specific allegation, or evidence upon which to base a 
finding, of clear and unmistakable error (CUE) in that 
decision (see 38 C.F.R. § 3.105(e))-award of service 
connection for a mental disorder, is legally precluded prior 
to the date of receipt of the veteran's original claim for 
service connection, as his claim was filed more than one year 
after his initial discharge from active duty on January 16, 
1958.  See 38 C.F.R. §§ 20.302, 20.1103 (2008).

During the period from September 21, 1961 through October 31, 
1978, the veteran served on active duty and as such was not 
entitled to receive VA compensation benefits.  Entitlement to 
VA disability compensation for conversion reaction was 
reestablished, effective November 1, 1978.

The record does not contain any communication from the 
veteran, during the period from November 19, 1959, the date 
of issuance of the November 1959 rating decision through 
April 13, 2003, when the veteran's an initial claim for 
service connection for PTSD was received by the Winston-Salem 
RO.  Because the veteran was already service-connected for a 
mental disorder, in a December 2003 rating decision, the 
Winston-Salem RO construed the veteran's PTSD claim as one 
for an increased rating and recharacterized the veteran's 
psychiatric disorder as conversion disorder (also claimed as 
PTSD) and assigned a 100 percent schedular rating, effective 
April 17, 2003.  The award of the 100 percent rating was 
based on an October 2003 VA examination report reflecting 
that the veteran had worked for 25 years selling insurance 
after his last discharge from active duty in 1978 and that, 
beginning in 2003, he was only able to work part time due to 
sleep problems as a result of his service-connected mental 
disorder.  As such, the evidence fails to show that the 
veteran met the criteria for a 100 percent rating prior to 
receipt of his claim on April 17, 2003.

On November 3, 2005, the veteran requested that his diagnosed 
psychiatric disorder previously diagnosed as conversion 
reaction be recharacterized as PTSD, which the Winston-Salem 
RO construed as a claim for entitlement to an earlier 
effective date for service connection for conversion reaction 
(also claimed as PTSD).

The Board has carefully reviewed the evidence of record and 
finds that the veteran's November 2005 statement, as amended 
by his February 2007 VA Form 9, asking that he be awarded 
back pay starting on November 1, 1978, is a "freestanding" 
claim for an earlier effective date.  In Rudd, the United 
States Court of Appeals for Veterans Claims, held that the 
proper disposition of a free-standing claim for an earlier 
effective date was dismissal.  Rudd, 20 Vet. App. at 300.  
The Board is authorized to dismiss any appeal that fails to 
allege an error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 
C.F.R. § 20.302.  Accordingly, this appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


